Citation Nr: 1104855	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a post-operative 
left knee strain.    


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a post-operative left knee 
strain.    

In December 2010, the Veteran testified at a personal hearing 
held before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

The Veteran asserts that service connection is warranted for a 
post-operative left knee strain due to in-service injuries he 
sustained while stationed at Con Thien, Vietnam and at Camp 
Barrett, Quantico Marine Corps Base.  

Further development is needed with regards to the Veteran's 
assertion that his claimed disorder is also due to an in-service 
injury while stationed at Camp Barrett, Quantico Marine Corps 
Base.   

In September 1974, the Veteran underwent a VA examination and 
told the examiner that while stationed at Camp Barrett in 1969, 
his left leg gave out on him during a "little horse play."  He 
was sent to Quantico Naval Hospital where water was drained from 
his left knee and he was put on crutches for two months.  The 
Veteran was diagnosed with a severe sprain of the left knee, 
post-operative status.  

More recently, in a December 2010 personal hearing, the Veteran 
testified and reiterated that his knee popped out all the way 
while playing football.  He was carried to the dispensary at Camp 
Barrett and was later sent to the hospital where he underwent 
physical therapy for six months.  Subsequently, the Veteran 
completed his separation examination in November 1969 and 
reported that his knee was fine.  After returning from 
Thanksgiving break to Camp Barrett, his left knee popped out all 
the way ripping out the cartilages and everything in it as he 
walked down a stairwell.  He returned to the hospital by 
ambulance and was told by that he needed surgery, which the 
Veteran opted to seek after separation from service to avoid a 
medical discharge.  He further testified that he was given a 
separate brown folder when he arrived at the dispensary at Camp 
Barrett which was never merged with his main folder.  To the 
Veteran's knowledge, this folder contained documentation of his 
initial injury at the dispensary and about six months worth of 
medical appointments and hospital records.  The Veteran has tried 
to recover this folder but was told it is located in an archive 
with the National Personnel Records Center (NPRC) in Baltimore, 
Maryland.  The Board notes that the Veteran's claims file does 
not contain treatment records relating to his stay at Camp 
Barrett, and no formal request has been made to recover such 
records.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  Request service treatment records from 
all appropriate sources to include the 
Records Management Center (RMC), National 
Personnel Records Center (NPRC), Camp 
Barrett, Quantico Marine Corps Base, and the 
Quantico Naval Hospital.  All such 
information, when obtained, should be made a 
part of the Veteran's claims folder.  If a 
negative response is obtained, it should be 
associated with the claims folder.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

